Citation Nr: 9907223	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  96-44 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a back condition.

2.  Entitlement to service connection for a neuropsychiatric 
condition, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas A. Yeager, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1969 to 
September 1971, including service in the Republic of Vietnam 
from September 1970 to August 1971.

This appeal arises from an April 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefits sought on 
appeal.

The veteran filed a claim for service connection for a foot 
condition, nervous condition and weak legs in April 1973, 
which was denied in a November 1973 rating decision.  After 
receiving the veteran's October 1995 application for 
compensation, the RO advised the veteran in November 1995 
that new and material evidence had not been submitted to 
reopen these claims.  In January 1996, the veteran submitted 
a notice of disagreement (NOD) with this determination.  
Later that month, rather than issuing a statement of the case 
(SOC), the RO interpreted the veteran's NOD as an untimely 
NOD with the November 1973 decision, and told him that no 
further action will be taken on the appeal.  He was invited 
to submit new and material evidence to reopen his claim.  

Although an April 1996 rating decision noted that service 
connection had previously been denied for planter warts of 
both feet and weak legs, disabilities of the feet and legs 
were addressed in an August 1996 statement of the case on a 
de novo basis.  The Board's decision, below, encompasses the 
veteran's claim for service connection for a nervous 
condition, and no further action need be taken by the RO in 
this regard.  Further, to the extent the RO afforded the 
veteran broader de novo consideration of the claims for the 
feet and legs, and the veteran later withdrew all issues 
except service connection for a back and psychiatric disorder 
(to include PTSD) (discussed infra), no further action is 
necessary as to the feet and leg issues.  

Additionally, however, a statement attached to the veteran's 
substantive appeal in September 1996 asserts a claim for 
service connection for a bilateral "hearing disorder," 
claimed secondary to otitis media.  This claim does not 
appear to have been addressed.  This issue is referred to the 
RO for any action deemed necessary or appropriate.


FINDING OF FACT

There is no competent medical evidence of record that 
establishes a causal nexus between a back condition or a 
nervous condition (to include PTSD) and the veteran's 
military service.


CONCLUSION OF LAW

The veteran has not submitted well-grounded claims of 
entitlement to service connection for a back condition or a 
nervous condition, to include PTSD.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has claimed entitlement to service connection for 
a back condition, and for a nervous condition, to include 
PTSD.  VA may pay compensation for "disability resulting 
from personal injury or disease contracted in line of duty, 
or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service."  38 U.S.C.A. § 1110 (West 1991).  In 
making a claim for service connection, however, the veteran 
has the initial burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  38 U.S.C.A. § 5107(a).  A well-
grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation."  See 
Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).

Service medical records show that the veteran reported leg 
cramps, back trouble, a trick knee and foot trouble, in a 
medical history provided to examiners prior to his induction 
in November 1969.  Additionally, in discussions with the 
examiner, he indicated that he developed a stiff back when 
working.  All physical systems were found to be within normal 
limits on objective examination, however, and he was found to 
be qualified for induction.  During his active duty, the 
veteran was treated for recurrent low back pain in late 1969 
and early 1970.  X-rays taken in January 1970 showed 
indentation of the inferior articular plate of the L2 
vertebra on the right.  The origin of this condition was 
determined to be "probably" a secondary ossification 
center.  In March 1970, the veteran again complained of lower 
back pain, with knee pain, assessed as muscular strains of 
those areas.  The low back pain was diagnosed as "chronic," 
with no other pathology identified.  Exercises and a bed 
board were prescribed.  There are no further notations after 
March 1970 pertaining to back pain.  

In July 1971, the veteran was referred to the base 
neuropsychiatric clinic for an anxiety reaction, and a 
diagnosis of "anxiety" was entered.  The veteran was 
treated for this condition with Thorazine, Valium, Doriden 
and bed rest or light duty on several occasions through 
August 1971.  A physical profile issued in September 1971, 
shortly before the veteran's release from active duty, 
precluded him from receiving a security clearance, flight 
status or participation in programs requiring special 
reliability, due to a history of heroin abuse.  An 
accompanying note also indicates "[n]o psychiatric 
diagnosis, now."  Also in September 1971, the veteran 
received a pre-separation physical examination in which he 
provided a medical history.  The veteran denied any relevant 
medical condition in his history, and was evaluated as 
clinically normal in all respects by the medical examiner.

In April 1973, the veteran filed a claim with the RO for 
service connection for a foot condition, nervous condition 
and weak legs.  A back condition was not claimed or reported 
either on this claim or a subsequent claim filed in September 
1973.  Reports in the claims file show that the veteran 
received treatment at VA facilities in 1976, for phlebitis, 
and in 1978, for an acute asthma attack, but there is no 
indication of any post-service treatment for a back condition 
in the 1970s or 1980s.  The veteran has indicated that he was 
treated at the VA Medical Center (VAMC) in St. Louis at times 
from 1971 to 1985, but the VAMC has been unable to locate any 
such records.

In October 1995, the veteran filed an application for service 
connection for various conditions, including a nervous 
disorder, organic brain syndrome, chronic paranoid 
schizophrenia, PTSD, and cervical, thoracic and lumbar spine 
disorders.  In November 1995, the RO requested additional 
information to assist in developing the veteran's PTSD claim.  
The veteran responded to requests for information to support 
his PTSD claim by indicating, inter alia, that he was wounded 
and hospitalized "prior to discharge," that it was a 
"common experience" to see fellow servicemen killed or 
wounded, and that service medical and administrative records 
pertaining to these events were classified.  The veteran's 
service medical and personnel records do not support his 
assertion of having been wounded.

In late November 1995, the RO received medical treatment 
records from the Missouri Department of Corrections, covering 
the period from October 1994 to November 1995.  These 
indicated that the veteran had received treatment for low 
back pain, assessed as probable chronic right ilio-lumbar 
sprain, and osteoarthritis of the thoracic-lumbar spine.  The 
veteran's arthritis was confirmed by X-ray.  No opinion as to 
the etiology of the veteran's back disorder was offered.  
There is no indication of treatment for any neuropsychiatric 
condition, to include PTSD.

In April 1996, the RO issued a rating decision, which denied 
service connection, inter alia, for various neuropsychiatric 
conditions, including PTSD, and for cervical, thoracic and 
lumbar spine disorders, finding the claims to be not well 
grounded.  In June 1996, the veteran filed an NOD with this 
decision.  A statement of the case (SOC) was issued in August 
1996, and a supplemental SOC (SSOC) was issued in September 
1996.

At his July 1998 hearing before the Board, the veteran 
appeared with his service representative.  At a prehearing 
conference the veteran and his representative determined that 
the issues on appeal should be limited to service connection 
for a back disorder and a psychiatric disorder (to include 
PTSD), and withdrew all other issues on appeal.  This 
decision is memorialized in the hearing transcript, and 
accordingly satisfies the requirements of 38 U.S.C.A. 
§ 7105(b)(2) and 38 C.F.R. § 20.204(b)-(c).

For a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997).  For disorders subject to 
presumptive service connection, the nexus requirement may be 
satisfied by evidence of manifestation of the disease to the 
required extent within the prescribed time period, if any.  
See Traut v. Brown, 6 Vet.App. 495, 497 (1994); Goodsell v. 
Brown, 5 Vet.App. 36, 43 (1993).

Service connection for a condition may also be granted under 
38 C.F.R. § 3.303(b) where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service or 
during an applicable presumptive period, and that this 
condition still exists.  The evidence showing chronicity in 
service and linkage of the in-service condition to the 
current condition to the must be from a medical professional 
unless it relates to a condition for which lay observation is 
competent to establish the existence of the disorder.  If a 
condition is deemed not to have been chronic, service 
connection may still be granted if the disorder is noted 
during service or during a presumptive period, continuity of 
symptomatology is shown thereafter, and competent evidence 
(medical or lay) links the veteran's present condition to 
those symptoms.  Id.; Savage v. Gober, 10 Vet.App. 488, 495-
497 (1997).

After reviewing the evidence, the Board observes that there 
is no competent (i.e., medical) evidence suggesting that the 
veteran's currently diagnosed osteoarthritis of the lumbar 
spine is related to or otherwise had its origin during the 
veteran's period of active military service.  Nor is there 
any medical evidence of any currently existing nervous or 
neuropsychiatric condition, including PTSD.

The Board recognizes that the veteran was treated in service 
for back pain in late 1969 and early 1970, and that in March 
1970, his low back pain was diagnosed as "chronic."  For 
the showing of a chronic disease in service, however, "there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
'Chronic.'"  38 C.F.R. § 3.303(b).  In the veteran's case, 
after being treated with exercises and a bed board, the back 
pain apparently was alleviated, and there were no further 
notations of such in the veteran's service medical records, 
and no subsequent record of treatment of or complaint of such 
a condition until 1995.  Moreover, there is no current 
medical evidence which demonstrates or even suggests the 
possibility of a relationship between the veteran's current 
low back condition and the back pain treated in service.

The veteran strongly contends that his currently diagnosed 
back pain originated while on active duty.  In support of 
this contention, he reports that he suffered from a minor 
back problem when inducted (which is supported by the medical 
history provided at that time) and asserts that this problem 
was aggravated by his active duty.  A disability which is 
aggravated during active service shall be considered service-
connected, and the veteran shall be compensated for the 
degree of disability over and above the degree of disability 
existing prior to the aggravation.  See 38 U.S.C.A. §§ 1110, 
1153; see also 38 C.F.R. §§ 3.303, 3.306, 3.322.  He asserts 
that the evidence of treatment of a back problem during 1994 
and 1995, taken together with the evidence of treatment on 
active duty, is sufficient to support a conclusion that a 
back condition was aggravated in service.

Lay testimony, however, is not competent to prove a matter 
requiring medical expertise.  See Layno v. Brown, 6 Vet.App. 
465, 469 (1994); Fluker v. Brown, 5 Vet.App. 296, 299 (1993); 
Moray v. Brown, 5 Vet.App. 211, 214 (1993); Cox v. Brown, 5 
Vet.App. 93, 95 (1993); Grottveit v. Brown, 5 Vet.App. 91, 
92-93 (1993); Clarkson v. Brown, 4 Vet.App. 565, 567 (1993).  
It is the province of trained health care professionals to 
enter conclusions which require medical opinions as to 
causation, Jones v. Brown, 7 Vet.App. 134, 137 (1994), and 
since he has no medical expertise, the lay opinion of the 
veteran does not provide a basis upon which to make any 
finding as to the origin or development of his condition.  
See Espiritu v. Derwinski, 2 Vet.App. 492, 494-5 (1992).  
Additionally, as noted above, the medical evidence itself 
indicates that rather than being aggravated, the veteran's 
condition actually improved after treatment.  

Accordingly, in the absence of competent supporting medical 
evidence of the existence of a current nervous condition (to 
include PTSD), and absent medical evidence of incurrence or 
aggravation of a chronic back condition in service, or of any 
relationship between the veteran's current low back condition 
and his active duty, the veteran's claims for service 
connection for a back condition and for a neuropsychiatric 
condition, to include PTSD, are not well grounded and must be 
denied on that basis.


ORDER

Evidence of well-grounded claims not having been submitted, 
service connection for a back condition and for a 
neuropsychiatric condition, to include PTSD, is denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

- 7 -


- 1 -


